COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Sabrina K. Taylor v. Michael Allon, M.D. and Christus St. Catherine
                          Hospital

Appellate case number:    01-10-00231-CV

Trial court case number: 2009-60378

Trial court:              190th District Court of Harris County

Date motion filed:        October 2, 2013

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is   DENIED           GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                         Acting Individually      Acting for the Court

Panel consists of: Justices Keyes, Higley, and Bland


Date: October 29, 2013